Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the RCE filed 1/27/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 
Reason for Allowance
II.	Claims 33-52 are allowed.  Independent claims 33, 40, 48 and dependent claims 34-39, 41-47 and 49-52 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 33, and similarly recited in independent claims 40 and 48 as a whole and of collecting, by an apparatus in a software defined networking system, network performance results after a network policy, issued by a software defined networking application of another apparatus in the software defined networking system over a 
Since the prior art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 33 and similarly recited in independent claims 40 and 48, then independent claim 22, 40, 48 and their respective dependent claims 34-39, 41-47 and 49-52 are allowable.  

III.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

V.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        February 12, 2021